Relator’s claim that his conviction was obtained by fraud and duress may not be inquired into in a habeas corpus proceeding, the uncontradicted return showing that the court wherein he was convicted was one of competent jurisdiction. (Matter of Morhous v. N. Y. Supreme Court, 293 N. Y. 131.) That in such proceeding he may compel action by the Parole Board is untenable. The judgment pronounced, upon his conviction was sanctioned by due proof of his prior conviction of a felony. The order should be affirmed. Order affirmed, without costs. All concur.